Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 8-22867 in view of Ooki 8449328.
	Regarding claims 1 and 10, JP ‘867 substantially discloses the claimed invention, including a connector comprising: a cable C including at least one core wire (signal line) 2 and a shielding wire 3 arranged around the core wire with an insulating member (unnumbered) interposed therebetween; a plug part A connected to the cable and capable of fitting with a receptacle; a primary molded part 6 including a connection portion between the core wire and a conductive material of the plug part.  Ooki (Figure 3) discloses a secondary molded part 4A arranged at a lead-out portion of the cable 6, and to provide JP ‘867 with a secondary molded part thus would have been obvious, to facilitate gripping and protection of the cable.  
Regarding claims 2 and 11, JP ‘867 (as modified by Ooki) discloses a section over which the secondary molded part overlaps the primary molded part 6 is formed on a side of the lead-out portion of the cable C. 
Regarding claims 3, 4, 12 and 13, Ooki (Figure 3) discloses a retaining portion 33A configured to prevent coming-off of the secondary molded part 4A is formed in the section over which the primary molded part and the secondary molded part overlap each other, the retaining portion includes a recess or a protrusion (unnumbered) formed on a surface 33A of the primary molded part 32. 
Regarding claims 5 and 14, Ooki teaches the secondary molded part 4A is soft in comparison with the first molded part 32. 
Regarding claims 6 and 15, JP ‘867 discloses the cable C includes a coaxial cable.
Regarding claims 7 and 16, JP ‘867 discloses the cable C includes a digital signal transmission cable. 
Regarding claims 9 and 18, JP ‘867 (see Abstract) discloses a conductive plastic, and to form the secondary molded part of JP ‘867 (as modified by Ooki) as a conductive plastic thus would have been obvious, to provide EMI shielding.  To form the conductive plastic using a material obtained by mixing magnetic powder with a resin would have been an obvious matter of routine experimentation. 
Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al 2016/0126660 in view of Ooki.
	Regarding claims 1 and 10, Henry et al (Figures 2 and 3) substantially discloses the claimed invention, including a connector comprising: a cable 108 including at least one core wire (signal line) 162 and a shielding wire (unnumbered) arranged around the core wire with an insulating member (unnumbered) interposed therebetween; a plug part 126 connected to the cable and capable of fitting with a receptacle; a primary molded part 142 including a connection portion between the core wire and a conductive material of the plug part.  Ooki (Figure 3) discloses a secondary molded part 4A arranged at a lead-out portion of the cable 6, wherein a dimension of the primary molded part 32 includes an outer diameter or a thickness of the plug part, and to provide Henry et al with a secondary molded part thus would have been obvious, for better gripping and protection of the cable. 
Regarding claims 2 and 11, Ooki teaches a section over which the secondary molded part 4A overlaps the primary molded part 33A is formed on a side of the lead-out portion of the cable 6. 
Regarding claims 3, 4, 12 and 13, Ooki teaches a retaining portion 33A configured to prevent coming-off of the secondary molded part 4A is formed in the section over which the primary molded part and the secondary molded part overlap each other, the retaining portion includes a recess or a protrusion formed on a surface of the primary molded part. 
Regarding claims 5 and 14, Ooki teaches the secondary molded part 4A is soft in comparison with the first molded part 32. 
Regarding claims 7 and 16, Henry et al discloses the cable 108 includes a digital signal transmission cable.
Regarding claims 8 and 17, Henry et al discloses a printed circuit board 126 is accommodated in the plug part. 
Regarding claims 9 and 18, JP ‘867 (see Abstract) discloses a conductive plastic, and to form the secondary molded part of Henry et al (as modified by Ooki) as a conductive plastic thus would have been obvious, to provide EMI shielding.  To form the conductive plastic using a material obtained by mixing magnetic powder with a resin would have been an obvious matter of routine experimentation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833